Case 2:19-cv-14394-RLR Document 16 Entered on FLSD Docket 01/10/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                              CASE NO. 2:19-CV-14394-ROSENBERG

  GEORGE FRIEDEL &
  KATHLEEN FRIEDEL,

           Plaintiffs,

  vs.

  SUN COMMUNITIES, INC.,

           Defendant.
                                                    /

                   DEFENDANT’S RULE 26(a)(1)(A) INITIAL DISCLOSURES

           Defendant, Sun Communities, Inc. (“Defendant”), by and through the undersigned

  counsel and pursuant to Rule 26(a)(1) of the Federal Rules of Civil Procedure Rule, hereby files

  its Initial Disclosures, and states as follows:

        A. The name and, if known, the address and telephone number of each individual
           likely to have discoverable information that the disclosing party may use to support
           its claims or defenses, unless solely for impeachment, identifying the subjects of the
           information:


                              Name                                 Information Known
           Defendant’s Regional Manager,                Ms. Bunting has knowledge regarding the
           Megan Bunting c/o Atlas Law                  Community’s Rules and Regulations,
           1701 North 20th Street, Suite B              written complaints submitted by other
           Tampa, Florida 33324                         residents of the Community regarding the
           (813) 241-8269                               Plaintiff’s dog, and documents contained in
                                                        the lot file.
           Defendant’s Former Community Manager,        Ms. Jamar has knowledge regarding the
           Patricia Jamar                               Community’s Rules and Regulations,
           Current Address Unknown                      written complaints submitted by other
                                                        residents of the Community regarding the
                                                        Plaintiff’s dog, and eye witness testimony
                                                        regarding Maggie’s behavior.
           Plaintiff’s Physician, Guillermo F. Morel, Mr. Morel has knowledge regarding
           M.D.                                       Plaintiff’s medical condition requiring the
Case 2:19-cv-14394-RLR Document 16 Entered on FLSD Docket 01/10/2020 Page 2 of 3



         13230 US-1                                  need of an Emotional Support Animal.
         Sebastian, Florida 32958
         (772) 589-0300
         Residents of the Community,                 Mr. and Mrs. Bray have knowledge
         Harry Bray and Maureen Bray                 regarding the incident involving Plaintiff’s
         2023 East Lakeview Drive                    dog where another dog sustained injuries.
         Sebastian, Florida 32958
         (757) 839-5172
         Resident of the Community,                  Ms. Tronolone has knowledge regarding
         Carole Tronolone                            several incidents involving Plaintiff’s dog
         1136 West Lakeview Drive                    being aggressive towards other residents
         Sebastian, Florida 32958                    and her dog.
         (772) 584-1377
         Resident of the Community,                  Ms. Lindser has knowledge regarding
         Denise Lindser                              several incidents involving Plaintiff’s dog
         1071 West Lakeview Drive                    being aggressive towards other residents.
         (772) 388-0451
         Resident of the Community,                  Ms. Papparilli has knowledge regarding
         Nan Papparilli                              several incidents involving Plaintiff’s dog
         Address and Telephone Number Unknown        being aggressive towards other residents.
         Resident of the Community,          Mr. Adrian has knowledge regarding
         Paul Adrian                         several incidents involving Plaintiff’s dog
         1982 East Lakeview Drive            being aggressive towards other residents.
         Sebastian, Florida 32958
         (772) 589-9805
         Resident of the Community,          Ms. Hutzler has knowledge regarding
         Kathy Hutzler,                      several incidents involving Plaintiff’s dog
         1138 West Lakeview Drive            being aggressive towards other residents
         Sebastian, Florida 32958
         561-312-1616
         Owner of Dog Kidz Country Daycare & Ms. Blakley has knowledge regarding the
         Boarding, LLC,                      temperament of Plaintiff’s dog
         Sandra Blakley
         7050 77th Street
         Vero Beach, Florida 32967
         (772) 388-2200

  B.     A copy of, or a description by category and location of, all documents, electronically
  stored information, and tangible things that are in the possession, custody, or control of the
  party and that the disclosing party may use to support its claims or defenses, unless solely
  for impeachment:

     1. Rules and Regulations
     2. Notices sent to Plaintiff
     3. Written complaints from other residents of the community


                                                2
Case 2:19-cv-14394-RLR Document 16 Entered on FLSD Docket 01/10/2020 Page 3 of 3



       4. Medical records regarding Plaintiff’s need for an Emotional Support Animal
       5. Veterinarian records from the incident involving Plaintiff’s dog
       6. Records of aggressive behavior and biting from Dog Kidz Daycare

  C.      A computation of any category of damages claimed by the disclosing party, making
          available for inspection and copying under Rule 34 the documents or other
          evidentiary material, not privileged or protected from disclosure, on which such
          computation is based, including materials bearing on the nature and extent of
          injuries suffered:
          Defendant has made no such claim.

  D.      For inspection and copying as under Rule 34 any insurance agreement under which
          any person carrying on an insurance business may be liable to satisfy part or all of a
          judgment which may be entered in this action or to indemnify or reimburse for
          payments made to satisfy the judgment:
          Defendant is not relying on any such policy.

                                        CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on the 10th day of January, 2020, I electronically filed the

  foregoing with the Clerk of Court by using the CM/ECF system which will send notice of

  electronic filing to all counsel of record.

                                                /s/ Brian C. Chase
                                                Brian C. Chase, Esq.
                                                Florida Bar No. 17520


                                            SERVICE LIST

  MARCY I. LAHART, ESQ.                                  DENESE VENZA
  Marcy I. LaHart, P.A.                                  Venza Law LLC
  207 SE Tuscawulla Road                                 931 Village Boulevard
  Micanopy, Florida 32667                                West Palm Beach, Florida 33409
  VIA CM/ECF                                             VIA CM/ECF




                                                  3
